Citation Nr: 1424289	
Decision Date: 05/29/14    Archive Date: 06/06/14

DOCKET NO.  07-35 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel





INTRODUCTION

The Veteran, who is the appellant, served in the Louisiana Army National Guard from September 1979 to July 1980, during which time he had a period of active duty for training (ACDUTRA) from March 3, 1980 to July 31, 1980.  This matter is before the Board of Veterans' Appeals (Board) on appeal of a July 2007 decisional letter and a May 2009 rating decision of a department of Veterans Affairs (VA) Regional Office (RO).  In a May 2009 letter, the Veteran's representative indicated that the Veteran was withdrawing his request for a personal hearing as he no longer desired a hearing.  In September 2011, the Board remanded the case to the RO for additional development of the bilateral hearing loss claim.  In March 2013, the Board determined that new and material evidence had been received to reopen a claim of service connection for bilateral hearing loss, and remanded the case to the RO for additional development of the hearing loss and tinnitus claims.  In October 2013, the Board requested a medical expert opinion through the Veterans Health Administration (VHA) pursuant to 38 C.F.R. § 20.901(a), which was received in November 2013.  In January 2014, the Veteran and his representative offered additional argument and evidence in support of the claims.  The Veteran expressly requested RO initial consideration of the additional evidence.  In February 2014 the Board remanded the case to the RO for such initial review and readjudication of the claim.  


FINDINGS OF FACT

1.  The Veteran's current bilateral hearing loss is not shown to have had its onset during service; sensorineural hearing loss (SNHL) did not become manifest to a compensable degree within one year following his discharge from active duty service; and his current bilateral hearing loss disability is not shown to be related to an injury, disease, or event in service. 

2.  The Veteran's current tinnitus was not manifested, or shown to be related to an injury, disease, or event, in service.

CONCLUSIONS OF LAW

1.  Service connection for bilateral hearing loss is not warranted.  38 U.S.C.A. §§ 101(24), 106, 1112, 1131, 1132, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2013). 

2.  Service connection for tinnitus is not warranted.  38 U.S.C.A. §§ 101(24), 106, 1131, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim. 

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are:  1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The RO provided pre- and post-adjudication VCAA notice by letters dated in February 2009 (tinnitus) and November 2011 (bilateral hearing loss).  The Veteran was notified of the evidence needed to substantiate these claims; that VA would obtain service records, VA records and records of other Federal agencies; and that he could submit records not in the custody of a Federal agency, such as private medical records or with his authorization VA would obtain any non-Federal records on his behalf, and how effective dates of awards and disability ratings are assigned. 

To the extent that one of the VCAA notice letters was sent after the initial adjudication of the claim, the notice timing defect was cured because after the RO provided content-complying VCAA notice the claims were readjudicated, as evidenced by supplemental statements of the case in March 2012 and November 2012.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (Timing error cured by adequate VCAA notice and subsequent readjudication without resorting to prejudicial error analysis.).

The RO has also obtained the Veteran's service treatment records, VA outpatient records (STRs), and records from the Social Security Administration (SSA).  The RO attempted to obtain treatment records dating from 1984 from health care providers identified by the Veteran, such as Dr. Reddy, Dr. Major, and Dr. Moon; however, the RO received no replies from the providers, except from the office of Dr. Moon, which indicated that Dr. Moon was deceased and there were no records of the Veteran available.  The Veteran was notified of the negative reply and the non-responses in March 2012.  He has submitted post-service reports such as those by Occupational Medicine Clinic and The South Bend Clinic.  He has not identified any additional available evidence that remains outstanding. 

In August 2012 (tinnitus) and April 2013 (hearing loss and tinnitus) VA provided the Veteran examinations to assist him to determine the etiology of the claimed disabilities.  As the examination reports were deemed inadequate to decide the claims, the Board arranged for a VHA medical expert to provide an advisory medical opinion, which was received in November 2013.  The Veteran was provided a copy of the opinion, and afforded opportunity to respond.  He submitted additional evidence to include a statement from Dr. Myer.  As there is no indication of the existence of additional evidence to substantiate the claims, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist.


 Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated while performing active duty for training (ACDUTRA). 38 U.S.C.A. §§ 101(24), 106, 1131; 38 C.F.R. § 3.303. 

Every person employed in the active military, naval, or air service for six months or more shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment, or where evidence or medical judgment is such as to warrant a finding that the disease or injury existed before acceptance and enrollment.  38 U.S.C.A. § 1132. 

A pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Clear and unmistakable evidence (obvious and manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  This includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  However, aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence in the record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 C.F.R. § 3.306(b).

Where a veteran served 90 days or more of continuous, active service and a chronic disease, such as sensorineural hearing loss (SNHL), an organic disease of the nervous system, becomes manifest to a degree of 10 percent within one year from the date of separation from service, the disease shall be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in service.  This may be accomplished by affirmatively showing inception during service.  38 C.F.R. § 3.303(a). 

Service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

Factual Background and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to these appeals.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence.).  Hence, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claims.

The Veteran served on ACDUTRA in the Louisiana Army National Guard from March 3, 1980 to July 31,1980.  He seeks service connection for bilateral hearing loss and tinnitus on the basis of allegations that his ears were "damaged" by noise exposure involved in the firing of weapons, throwing grenades, and training on heavy equipment while on ACDUTRA. In various statements, he has indicated that he had a problem with his hearing during service to include ringing in his ears but did not seek medical attention, and that he had good hearing before he joined the military.  

Service treatment records (STRs) are silent for any complaints, findings, treatment, or diagnoses relating to hearing loss or tinnitus.  Audiometry on a service entrance examination in September 1979 revealed that puretone thresholds, in decibels, were:

			HERTZ		 		
      500	1000	2000	3000	4000 
RIGHT	25	20	20	35	35 
LEFT		30	25	30	45	55

On a July 1980 separation examination audiometry, puretone thresholds were: 

			HERTZ		 		
      500	1000	2000	3000	4000 
RIGHT	20	20	20	25	45 
LEFT		20	20	25	40	55

After service, private records indicate that the Veteran had moderately severe hearing loss in both ears, as shown by audiograms in October 2000, August 2002, September 2002, September 2003, and December 2012.  The audiogram in December 2012 showed his hearing loss was characterized as severe to profound in both ears.  The Veteran denied ringing of the ears on private records in August 2002 and August 2003.  VA records dated from September 2006 show complaints and diagnosis of hearing loss, and indicate that the Veteran received hearing aids in 2006.  He denied ringing of the ears on a VA outpatient record in September 2006 but complained of intermittent tinnitus on a VA outpatient record in November 2009.  On an audiological evaluation in October 2007, for purposes of the SSA, it was noted that the Veteran had a longstanding history of a progressive hearing loss (no tinnitus was mentioned).  It was also noted that he had a significant history of industrial (oil refinery) and military noise exposure.  The impression was severe SNHL, and the examiner stated that it was not clear whether or not the hearing loss was due to noise exposure.  In March 2010, he again had a complaint of ringing in his ears.  In October 2011, he was fitted with new hearing aids as his hearing had decreased slightly from 2006.  At that time, he also noted more tinnitus.  In November 2011, he complained of ringing in the ears, and tinnitus was diagnosed.  In an August 2012 VA audiology note, the audiologist stated that the results of an audiogram were "quite different" than previous results, even when compared to an examination less than one year ago, and that it was not advised that the audiometric data be used for rating purposes and/or hearing aid orders/adjustments.

On August 2012 VA examination to determine the etiology of any tinnitus, the examiner found that the Veteran had a diagnosis of clinical hearing loss, and that his tinnitus was at least as likely as not a symptom associated with the hearing loss, because tinnitus was known to be a symptom associated with hearing loss.  The examiner also opined that it was less likely than not that the Veteran's tinnitus was caused by or a result of military noise exposure.  In reaching such a conclusion, the examiner cited her clinical experience and expertise, and she considered current audiometric data, the Veteran's duties and duration in the service (which, she noted, allowed for limited noise exposure), his occupational noise exposures in a refinery and in maintenance (she noted he was inconsistent with his reports of employment), STRs that indicated hearing loss upon entrance to the service and no significant threshold shifts noted at exit, and 2002 and 2003 document noting that the Veteran denied having tinnitus.  

On April 2013 VA examination (by the same audiologist) to determine the etiology of the Veteran's hearing loss and tinnitus, the examiner found that the puretone test results were not valid for rating purposes, and provided reasons, to include that the Veteran's VA and private audiograms over the years had varied greatly, suggesting non-compliance with testing instructions.  She did not recommend use of speech discrimination scores.  She diagnosed bilateral sensorineural hearing loss but was unable to provide a medical opinion regarding etiology without resorting to speculation for the reasons previously given with respect to invalidity of test scores.  She did find that hearing loss pre-existed service and was not aggravated during service, as puretone thresholds on separation did not indicate any significant threshold shifts from entrance to exit.  She did not comment on the upward shift of the puretone threshold at 4000 Hertz in the right ear (which seems to denote a worsening of hearing acuity).  She concluded that she could not comment upon the etiology of the Veteran's hearing loss "as it was not related to military noise exposure but was present upon entrance to the service and did not change upon exit."  She likewise was unable to provide an etiologic opinion regarding tinnitus, finding that an opinion would require speculation because the Veteran's reports of tinnitus varied greatly over the years, similar to his hearing test results.  In that regard, she noted that in 2006 the Veteran reported to the VA that his tinnitus was intermittent, in August 2012 he reported it was constant in both ears for 10-20 years, in April 2013 he reported that it was constant in both ears for 3-4 years, and after a few days he called to state that it had been periodic in both ears since 1980 but constant in both ears for the past 5 years.  She concluded that tinnitus was not related to military noise exposure and that it was unclear if it was related to the Veteran's hearing loss, assuming he even had tinnitus (the presence and frequency of tinnitus were called into question). 

As the VA examination reports contained some inconsistencies and lacked a full explanation, the Board in October 2013 sought a VHA medical expert opinion to reconcile differences and provide clarification.  In the opinion request, the Board asked the VHA examiner to review the record and furnish an opinion with rationale as to what serves as the most likely etiology for the Veteran's right and left ear hearing loss and tinnitus.  In particular, the Board asked whether it was at least as likely as not (a 50 percent or better probability) that such disabilities, if present, were incurred in or aggravated during the Veteran's period of ACDUTRA? If the opinion was negative, the examiner was asked to provide an explanation of rationale for the audiometric data at service separation that appear to show a worsening of hearing acuity in the right ear to the extent that it would be considered a hearing loss disability under VA standards (38 C.F.R. § 3.385), and whether any current tinnitus is associated with that apparent increase in hearing loss during service.  

In November 2013, a VHA expert (an otolaryngologist with a subspecialty in otology and neurotology) responded that based on a review of the claims file there was a less than 50 percent probability that the Veteran's hearing loss and tinnitus were directly related to his military service.  She opined that the tinnitus was related to the hearing loss, but stated that there was no evidence the tinnitus was service-related.  Her conclusion was based on evidence from the record showing no evidence of a significant change in hearing over the brief period in which the Veteran had served in the military as well as no mention of any tinnitus for most of the follow-up period.  The expert added that although there was an unknown etiology to the hearing loss, noise exposure after service was likely.  

In her report, the expert acknowledged the Veteran's period in the Army National Guard and his allegations of noise exposure therein related to firing of weapons, grenade throwing, and training on heavy equipment.  She discussed the audiograms on service entrance and exit, finding that they did not reflect significant change.  Notably, she stated that a 10 decibel change, as was evident in many thresholds in both ears to include the right ear with a 10 decibel increase at 4000 Hertz, was within the range of test-retest reliability.  She noted that audiometric testing some 20 years after service showed evidence of moderate hearing loss, and that an audiologist had thereafter remarked that inconsistencies in test results between 2006 and 2013 could signify a functional (non-organic) component to the hearing loss.  The expert further noted that during this time the Veteran's behavior (e.g., no difficulty understanding another person over the phone or in person, and no request for an adjustment to his hearing aid amplification to compensate for greater hearing loss) belied the degree of hearing loss demonstrated on examination.  The expert also cited to the Veteran's occupational activities after service to include mowing lawns and fueling compressors, with an unknown level of noise exposure related to such work.  

In a brief statement, dated in December 2013, a private physician wrote that the Veteran had severe hearing loss more likely related to his military service, and had seen an otolaryngologist for the opinion.  

In considering the STRs, bilateral hearing loss (under VA standards for hearing loss disability) and tinnitus were not shown to have had onset during service.  Despite the Veteran's claims that his hearing was good at enlistment, the September 1979 military audiogram appears to show otherwise with regard to the left ear in the higher puretone thresholds.  Even more significant is the fact that the July 1980 separation examination audiogram shows that in nearly every threshold in both ears, the Veteran's hearing acuity either stayed the same or improved by up to 10 decibels, with the single exception of the right ear at 4000 Hertz where there was a 10 decibel increase.  Thus, on its face, the audiogram appears to show a worsening of hearing acuity in that ear only from service entrance to a level that reflects a hearing loss disability by VA standards.  However, actual hearing loss in the right ear was not confirmed by the VHA expert, who specifically commented upon this hearing test result.  She found the exit audiogram was not reflective of a significant change at all - thus, no aggravation or increase in the severity of the Veteran's hearing condition - and that the 10 decibel increase noted in a single threshold in the right ear was merely within the range of test-retest reliability.  She concluded that such data were insufficient to show that the Veteran's current hearing loss was directly related to service.  Such interpretation was consistent with that given by the VA examiner in April 2013 (who also found that puretone thresholds on separation did not reflect significant shifts from the time of the entrance audiogram and that the hearing loss that was pre-existing had not been aggravated during service).  

Further, although service records show that the Veteran's military duties likely involved noise exposure of some level, there was no complaint or finding of hearing loss or tinnitus in service.  Therefore, in conjunction with the interpretations of the military audiograms by those with specialized education, training, and experience, and without an interpretation in the record to the contrary, the Board finds that service connection under 38 U.S.C.A. §§ 101(24), 106, 1131; 38 C.F.R. § 3.303(a) is not established.  That is, inception of hearing loss and tinnitus during service has not affirmatively been shown.  In that regard, it is noted that hearing loss in the left ear in the higher frequencies of 3000 and 4000 Hertz (per VA standards) was demonstrated on the entrance and exit audiograms, but was not shown to have become worse during service (on the contrary, hearing acuity in the left ear appears to have minimally improved if not remained the same).  

Further, documentation of confirmed right ear hearing loss under VA standards for hearing loss disability, coming two decades after service separation, is well beyond the one year presumptive period for SNHL as a chronic disease (organic disease of the nervous system) under 38 U.S.C.A. § 1112 and 38 C.F.R. §§ 3.307 and 3.309.  Additionally, left ear hearing loss has not been shown to have become manifest to a degree of 10 percent within one year following the date of separation from service.  Hence, service connection for SNHL on a chronic disease presumptive basis is not established.  

The Board acknowledges that the Veteran is competent to describe bilateral hearing loss and tinnitus even though the symptoms were not recorded during service, but (with the exception of the aforementioned left ear hearing loss), as the STRs lack the documentation of the combination of manifestations sufficient to identify the hearing loss and tinnitus, and sufficient observation to establish chronicity during service, and as chronicity in service is not adequately supported by the STRs, then a showing of continuity of symptomatology after service is required to support the claims.  38 C.F.R. § 3.303(b).  As will be explained, there is not continuity of symptomatology after service to support either of the Veteran's claims.

The Veteran was separated from ACDUTRA in July 1980.  It was not until January 2004 that he initially filed a claim with VA for disability compensation for bilateral hearing loss; he did not mention tinnitus at that time (his tinnitus claim was not received until January 2009).  Private medical records show that the initial documentation of a diagnosis of bilateral hearing loss disability (under VA standards), was in 2000, notwithstanding the documentation of high frequency hearing loss in the left ear at entrance and exit to service (which was not shown to have worsened therein); tinnitus was not reported by the Veteran until many years later.  The absence of continuity of symptoms, from ACDUTRA which ended in 1980 until 2000 (for hearing loss) and 2009 (for tinnitus), is persuasive evidence against continuity of symptomatology.  

Furthermore, the Veteran denied ringing in the ears in 2002 and 2003 (noted in private treatment records) and in 2006 (noted on a VA outpatient record, when he was being seen for hearing loss).  In other words, when he had an opportunity to report a history of tinnitus after service (albeit many years after service at that point), the Veteran did not.  It was not until after he filed his VA claim for disability benefits in 2009 that he reported having tinnitus attributable to service.  While it is not entirely clear that the Veteran is alleging tinnitus ever since service, based on the foregoing, the medical evidence does not show that there is continuity of symptomatology after service to support the tinnitus claim.  As for his hearing loss, he indicated in an August 2007 statement that he started going to doctors for his ears after service, and he listed three different doctors.  As noted previously, Dr. Reddy, Dr. Major, and Dr. Moon either did not respond to requests for treatment records or had no records of the Veteran.  In any case, the Veteran indicated that he sought treatment from one of these doctors no earlier than 1984 (from the other doctors he sought treatment in 1986 and 1989), which is still several years after service.  Therefore, based on the foregoing, the medical evidence and the Veteran's statements do not show continuity of symptomatology after service to support the hearing loss claim. 

The Veteran is competent to describe symptoms of hearing loss and tinnitus during and after service.  Layno v. Brown, 6 Vet. App. 465, 470-71 (1994).  It does not appear that he has specifically claimed he experienced tinnitus ever since service.  Rather, he seems to have alleged ringing in his ears during service at the time of exposure to loud noises and then an awareness of ringing in the ears some 25 years or more later.  In any case, the absence of medical evidence of continuity of symptomatology of hearing loss and tinnitus, combined with the objective finding on the separation examination of no significant change in hearing acuity and no ear disability, outweigh any of his current statements that may imply continuity.  This is so because the current statements lack credibility in light of the contemporaneous record during and after service.  Stated another way, any assertions of hearing loss and tinnitus existing from the time of service, while competent, lack credibility both because they are self-serving and because they have been inconsistent, including with other evidence of record.  The exception to this involves the left ear hearing loss; as noted earlier, STRs document high frequency hearing loss in the left ear (at 3000 and 4000 Hertz), but such loss remained static or even improved between service entrance and exit.  Therefore, based on the Veteran's statements and medical records, there is no continuity of symptomatology to support the claims of service connection for bilateral hearing loss and tinnitus.  As continuity of symptomatology has not been established, by the clinical record and by the statements of the Veteran, the preponderance of the evidence is against the claims of service connection for bilateral hearing loss and tinnitus based on continuity of symptomatology under 38 C.F.R. § 3.303(b).

The Board turns to the question of whether service connection for bilateral hearing loss and tinnitus may be granted on the basis that the disabilities were first diagnosed after service, considering all the evidence, including that pertinent to service under 38 C.F.R. § 3.303(d).  The record contains statements by private and VA examiners and a VHA consulting expert.  In assessing the probative value of the medical opinions in the record, greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  The probative value of a medical opinion is also generally based on the scope of the examination or review, as well as the relative merits of the analytical findings, and the probative weight of a medical opinion may be reduced if the physician fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).  Among the factors for assessing the probative value of a medical opinion are the thoroughness and detail of the opinion.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).

As summarized above, there are opinions offered by a VA examiner in August 2012 and April 2013, as well as a VHA expert in November 2013.  Also, the Veteran submitted a brief statement, dated in December 2013, from a private physician, presumably in response to the VHA opinion.  The opinions are unfavorable to the Veteran's claim, with the noted exception of the December 2013 private opinion submitted by the Veteran.  Notably, the VA examiner's opinions lack complete rationale and are somewhat inconsistent (owing to the fact that she failed to comment upon the significance of the Veteran's right ear puretone threshold at 4000 Hertz at service separation and because she seemingly furnished varying assessments regarding whether tinnitus, if present, is related to the hearing loss).  The VHA expert, however, addressed the deficiencies in the VA examiner's reports after reviewing the record and acknowledging the Veteran's history of noise exposures in and out of service.  She provided a reasoned conclusion based on the facts gathered and her own medical expertise.  While she concluded that the etiology of the hearing loss (to which the tinnitus was attributed) was unknown, she found the probability that the hearing loss was related to service was less than 50 percent and found post-service noise exposure was likely.  The Board finds that this opinion warrants substantial probative weight, particularly as it involved a careful review of the entire record and consideration of the degree of likelihood that the current conditions were related to in-service noise exposure, as claimed.  Further, the opinion explained certain matters that were not clear in the previous opinions, to include the discrepancies in hearing thresholds at entrance and exit to service.  For example, where there was a 10 decibel change (increase) in the right ear puretone threshold at 4000 Hertz, she explained that the shift was unremarkable given that it was within the range of test-retest reliability.  She then cited to inconsistencies in hearing test results some 25 years later.  She also cited to occupational activities after service and the brief period in which the Veteran served in the military (and would have been exposed to noise therein).  All these factors figured into her determination that the current hearing loss and tinnitus were unrelated to military service.  The Board finds the medical opinion to be highly probative, which opposes, rather than supports, the claims.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).

The only opinion that directly addresses the question of whether the current disabilities are related to service is the December 2013 statement, which in a very conclusory manner finds that military service is the likely period of onset of the Veteran's severe hearing loss.  It is not shown that pertinent evidence from the record was reviewed.  Significantly, there is no rationale provided, and there are no facts cited to support such a conclusion.  In light of this, the Board accords no probative weight to the opinion.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (a mere conclusion statement by a private physician is insufficient to allow the Board to make an informed decision as to the weight to assign to the opinion against a contrary opinion); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (the guiding factors in evaluating the probative value of a medical opinion include whether the opinion is based upon sufficient facts, and whether the opinion applied valid medical analysis to the significant facts of the case in order to reach the conclusion submitted in the opinion).  

The Veteran's own statements can be used only to provide a factual basis upon which a determination could be made that a particular injury occurred in service, not to provide a diagnosis or a medical opinion linking that in-service disease or injury to a current disability.  Although he is competent to describe symptoms of hearing difficulty, see Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of personal knowledge), hearing loss disability (as defined) is not a condition found under caselaw to be capable of lay observation, and the determination as to the presence of hearing loss therefore is medical in nature, that is, not capable of lay observation.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation). 

Also, under certain circumstances, a layperson is competent to identify a simple medical condition; or the layperson is reporting a contemporaneous medical diagnosis; or the lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Although the Veteran is competent to describe symptoms of hearing loss, the diagnosis requires the application of medical expertise to the facts presented, which include the Veteran's history and symptomatology and audiometric testing as required under 38 C.F.R. § 3.385.  For this reason, the Board determines that a hearing loss disability under 38 C.F.R. § 3.385 is not a simple medical condition that a layperson is competent to identify. 

Tinnitus is a disability the presence of which (under caselaw) is within the capability of lay observation.  Charles v. Principi, 16 Vet. App. 370 (2002) (On the question of whether the veteran has a chronic condition since service, the evidence must be medical unless it relates to a condition as to which, under caselaw, lay observation is competent).  Although the Veteran is competent to declare that he has tinnitus, to the extent his statement is offered as a lay opinion on causation (i.e., an association between his tinnitus and service), a lay opinion is limited to inferences which are rationally based on the Veteran's perception and does not require specialized education, training, or experience to offer such diagnoses.  As an opinion on causation of tinnitus in this case (as onset in service and continuity thereafter is  not shown) requires specialized education, training, or experience,  as no factual foundation has been established to show that the Veteran was qualified through education, training, or experience to offer such an opinion, his statement relating tinnitus to service is not competent evidence and is excluded; that is, the statement is not to be considered as evidence in support of the claim. 

Where, as here, the determinative question involves a nexus or causation where a lay assertion on medical causation is not competent evidence, competent medical evidence is required to substantiate the claim.  Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis or opinion.  38 C.F.R. § 3.159.  As a layperson, the Veteran is not qualified through education, training, and expertise to offer a medical diagnosis or an opinion on medical causation. 

For these reasons, the Board rejects the Veteran's statements as competent evidence to substantiate that his current bilateral hearing loss either had onset during service or is related to an injury, disease, or event in service. 

In conclusion, the preponderance of the evidence is against the Veteran's claims of service connection for bilateral hearing loss and tinnitus, and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b). 


ORDER

The appeal seeking service connection for bilateral hearing loss is denied.  

The appeal seeking service connection for tinnitus is denied.  


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


